Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mehdi Sheikerz on 5/19/2022.

The application has been amended as follows: 

IN THE SPECIFICATION

Please REPLACE the Title of the application as follows:

-- IMAGE FORMING APPARATUS WITH RELEASING MEMBER FOR INTERMEDIATE TRANSFER ROLLER FOR PHOTOCONDUCTOR --


IN THE CLAIMS

1-10.  (cancelled)

11.  (currently amended)  An image forming apparatus, comprising:
a printing unit to form a visible toner image on a plurality of photoconductors via electrophotography;
a plurality of intermediate transfer rollers opposite the plurality of photoconductors;
a plurality of springs a plurality of elastic forces to the plurality of intermediate transfer rollers such that the plurality of intermediate transfer rollers approach the plurality of photoconductors;
a releasing member movable to a pressing location for allowing at least one of the plurality of intermediate transfer rollers to approach a photoconductor corresponding to the at least one intermediate transfer roller and a releasing location for spacing the at least one of the plurality of intermediate transfer rollers apart from the photoconductor corresponding to the at least one intermediate transfer roller;
a cam gear including a gear portion partially including a tooth-omitted portion, and a cam portion to switch the releasing member to move between the pressing location and the releasing location at first and second rotating locations of the cam gear;
a main gear;
a swing arm pivotable about a same axis as a rotation axis of the main gear, the swing arm supporting first and second swing gears to interlock with the main gear, and to selectively interlock with the gear portion of the cam gear according to a rotating direction of the main gear to rotate the cam gear to the first and second rotating locations to cause the cam portion to switch the releasing member to move between the pressing location and the releasing location.

12.  (currently amended)  The image forming apparatus of claim 11, wherein
the releasing member is slidable to move to the pressing location and the releasing location, and
the releasing member comprises a first contact portion 

13.  (currently amended)  The image forming apparatus of claim 12, wherein
at least one of the plurality of intermediate transfer rollers is supported by a support bracket,
the support bracket is pivotable to allow the at least one of the plurality of intermediate transfer rollers to approach the photoconductor corresponding to the at least one of the plurality of intermediate transfer rollers or to space the at least one of the plurality of intermediate transfer rollers apart from the photoconductor corresponding to the at least one of the plurality of intermediate transfer rollers, and
the plurality of springs are to apply an elastic force to the support bracket such that the support bracket is pivoted and the at least one of the plurality of intermediate transfer rollers approaches the photoconductor corresponding to the at least one of the plurality of intermediate transfer rollers.

14.  (currently amended)  The image forming apparatus of claim 13, wherein the releasing member comprises an inclined portion 

Claims 11-14 were amended to clarify the claims.
Claims 1-10 were canceled for being directed toward unelected inventions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record and the examiner’s knowledge does not disclose or suggest a releasing member movable to a pressing location for allowing at least one of a plurality of intermediate transfer rollers to approach a photoconductor corresponding to the at least one intermediate transfer roller and a releasing location for spacing the at least one of the plurality of intermediate transfer rollers apart from the photoconductor corresponding to the at least one intermediate transfer roller; and a swing arm pivotable about a same axis as a rotation axis of a main gear, the swing arm supporting first and second swing gears to interlock with the main gear, and to selectively interlock with a gear portion of a cam gear according to a rotating direction of the main gear to rotate the cam gear to first and second rotating locations to cause a cam portion to switch the releasing member to move between a pressing location and a releasing location, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/            Primary Examiner, Art Unit 2853